DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almonacil (US 2006/0237113) in view of Yukawa (US 2006/0272759). 
As best depicted in Figure 1, Almonacil is directed to a tire construction comprising a pair of inclined belt layers 106a,106b and a radially outer belt reinforcing layer 107 formed with circumferentially oriented cords (Paragraphs 50 and 51).  Almonacil teaches a tire construction formed solely with hybrid cord A, wherein said cord has a cord twist of 260 tpm (26 turns per 10 cm), an overall linear density of 3070 dtex (Paragraphs 93 and 97) and an end count of 80 cords per dm (20 cords per 25 mm).  It is emphasized that such a tire construction was manufactured- the fact that such a tire constitutes a comparative example does not affect the rejection since the comparative example is not being modified (the relevant rejection simply involves evidence to illustrate properties or characteristics that are not expressly disclosed).  While Almonacil fails to expressly disclose a density for the hybrid cord, it is well recognized that aramid has a density on the order of 1.44 g/cm3 and nylon has a density on the order of 1.15 g/cm3.  Using the aforementioned features taught by Almonacil, a twist coefficient of Almonacil necessarily falls between 900 and 2,600.  For example, if the cord density is 1 g/cm3, the twist coefficient in Almonacil is approximately 1,440.  Additionally, even if the cord density was as high as 2 g/cm3, a twist coefficient of Almonacil is approximately 1,018.  Thus, any cord density between 1 g/cm3 and 2 g/cm3 would have a twist coefficient in accordance to the claimed invention.    
With further respect to claim 3, said hybrid cord is disclosed as having a load at 5% extension (LASE 5%) is greater than 70 N (Paragraph 66).  Given an end count of 20 cords per 25 mm, any load at 5% extension greater than 50 N satisfies the claimed invention.  Thus, the tie of Almonacil necessarily has a product (as claimed) greater than 1,000 N.         
Lastly, regarding claim 3, Almonacil describes plies 106a and 106b as formed with cords that are parallel to each other in each ply and are oriented so as to form a predetermined angle with respect to the circumferential direction (Paragraph 50).  While the exact angle is not disclosed, working belt layers are conventionally formed with cord angles between 30 and 40 degrees, more preferably between 33 and 38 degrees.  It is emphasized that the claimed angles are nothing more than those that are associated with standard working belt layers.  Yukawa, for example, evidences the common use of belt cord angles in accordance to the claimed invention (Paragraph 29).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional belt cord angles in the tire of Almonacil absent a conclusive showing of unexpected results.  Looking at Table 1, none of the comparative examples comprising a hybrid cord include cord angles below 30 degrees or above 40 degrees and as such, there is no evidence that hybrid cord angles between 30 and 40 degrees unexpectedly result in superior properties (Comparative Examples 4 and 5 include a hybrid cord and a cord angle of 33 degrees).
Response to Amendment
4.	The declaration under 37 CFR 1.132 filed September 15, 2022 is sufficient to overcome the rejection of claims 1, 2, and 4-8 based upon Nakajima (US 2008/0135152).  The declaration provides evidence that belts formed with multi-strand nylon cords inclined between 30 and 40 degrees unexpectedly provide a combination of good high-speed durability car steering stability, ride comfort, and wet braking performance.  
Allowable Subject Matter
5.	Claims 1, 4-9, and 11 are allowed in view of the declaration discussed above.
6.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 3 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 5, 2022